DETAILED ACTION
Receipt of Arguments/Remarks filed on May 24 2022 is acknowledged. Claims 1-12 were/stand cancelled. Claims 13-15 were amended. Claims 25-26 were added.  Claims 13-26 are pending. Claims 18 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13 2021. Claims 13-17, 19 and 25-26 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
The amendments filed May 24 2022 have overcome the objection of the use of trademarks Kraton® brand, Septon® brand, ONDINA®, PURETOL®, BLANDOL, KAYDOL, Pionier, Cromadol, Lincol, Escorez, WINGTACK®, KRISTALEX®, Sylvares, Sukorez®, Aquakeep, BLANOSE, IRGANOX®, PERKACIT®, Montanox®, Premium or Sepinov®, Sepineo, URGOTUL®, and various trademarks listed on page 20.  The correct terminology has been utilized.
The amendments filed May 24 2022 have overcome the objection of claims 13 and 14.  The correct spacing is found in claim 13 and the abbreviations were removed from claim 14.  It is noted that new claim 25 contains the abbreviations but they are accompanied by the full name.
The amendments filed May 24 2022 have overcome the objection of claims 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The narrower limitations were removed.  

Maintained and Modified Rejections Necessitated by the Amendments filed May 24 2022

Specification
The use of the term Vaseline, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	This term occurs on pages 13, 20, 21 and 27.  

Response to Arguments
Applicants’ arguments filed May 24 2022 have been fully considered but they are not persuasive. 
	Applicants argue that (1) Vaseline used throughout the application is used in a manner consistent with a term that has become commonly known and extensively used by the scientific community to refer to petroleum jelly.
	Regardless of how commonly known the trademark is, the MPEP 608.01 (v) is clear, in patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant. Arbitrary trademarks which are liable to mean different things at the pleasure of manufacturers do not constitute such language. Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).  Although the use of trademarks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Trademarks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as trademarks.  VASELINE is a trademarked word with Reg. Number 4704115, 4248617, 4280087, 4451609.  Therefore, the use of the word must meet the requirements on the use of trademarks.  Specifically, that it is capitalized and followed by the generic language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 contains the trademark/trade name Vaseline.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe petroleum jelly and, accordingly, the identification/description is indefinite.
Response to Arguments
Applicants’ arguments filed May 24 2022 have been fully considered but they are not persuasive. 
Applicants have argued that the PTAB has recognized that the recitation of a trademark name is not indefinite and has held that if the name would have been well-understood by one ordinary skill in the art, its recitation is definite.  It is argued that one skilled in the art would readily recognize and understood the meaning of Vaseline.
Regarding Applicants arguments, MPEP 2173.05(u) is clear:  “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.” Since Vaseline is utilized to identify a particular material or product, it does not comply with the requires of the 35 USC 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17, 19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mehawej et al. (USPGPUB No. 20030134552, cited on PTO Form 1449) in view of Nishida (US Patent No.  6080797, cited on PTO Form 1449).  
Applicant Claims
	The instant application claims a composition comprising: 
for 100 parts by weight of at least one styrene-block copolymer,
from 12.5 to 8,000 parts by weight of at least one plasticiser, 
from 25 to 4,000 parts by weight of particles of a cross-linked polymer having a carboxylate-group density between 2.0 and 12.0 meq/g and an average pore size between 0.005 and 1.0 µm.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mehawej et al. is directed to superabsorbent thermoplastic composition and article including same.  Taught is a thermoplastic composition that includes from about 1% by weight to 25% by weight block copolymer having the formula (A-B)x where the A block comprises polyvinylarene, the B block comprises poly(monoalkenyl), and x is an integer of at least one, from about 45% by weight to about 75% by weight superabsorbent polymer particles that includes polyacrylate and from about 15% by weight to about 40% by weight plasticizing oil.  In one embodiment the block copolymer is styrene-ethylene-butylene-styrene (SEBS) (paragraph 0004).  Exemplified is a combination of a styrene-ethylene-butylene-styrene block copolymer with plasticizer and a superabsorbent particle (example 4, table 1).  Superabsorbent particles are also referred to as hydrogel forming polymers and hydrocolloids.  The superabsorbent polymer absorb water.  These polymers include crosslinked acrylate polymers as well as starch acrylonitrile graft copolymers, etc. and combinations thereof (paragraph 0032).    The amount of superabsorbent polymer ranges from about 45 to about 75% by weight (paragraph 0035).  Useful plasticizing oils include mineral oil (paragraph 0036).  The composition can be used in a variety of forms including fibers and woven and nonwoven webs (paragraph 0044).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Mehawej et al. suggest superabsorbent polymers which can include acrylonitrile, Mehawej et al. does not teach particles of crosslinked acrylonitrile having the claimed charged density and average pore size.  However, this deficiency is cured by Nishida.
	Nishida is directed to moisture-absorbing and desorbing polymer and a method for manufacturing the same (i.e. water absorbing).  Exemplified are crosslinked particles of acrylonitrile with a carboxyl group amount of 7.2 meq/g, average pore size of 0.4 microns and particle size of 0.4 microns (examples 1-2 in table 1).  It is commented that in the comparison to other absorptive polymers, the presence of the carboxylate group of the invention showed highest adsorption of water molecules per unit equivalent (column 17, lines 10-12), see also other comparative examples which have lower absorption due to the low hydrophilic carboxylic group (for example comparatives 5-6).  In general, is taught a porous moisture-absorbing and desorbing polymer, characterized in that, said polymer is an organic polymer containing 2.0-12.0 meq/g of carboxyl groups of a salt type, having a cross-linking structure and having macropores of not less than 1 m2 /g of specific surface area and 0.005-1.0 µm of average pore size (column 2, lines 29-34).   The polymer can be utilized in various fields such as fiber, nonwoven fabric, etc. (column 19, lines 3-8).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehawej et al. and Nishida and utilize the polymer particles of Nishida as the superabsorbent particles in Mehawej et al.  One skilled in the art would have been motivated to utilize the acrylonitrile particles of Nishida for the absorbing benefits as taught by Nishida. Specifically, the structure of the particles of Nishida possessing the specific carboxyl groups in the amount taught possess higher absorption of water molecules per unit equivalent as taught by Nishida Since Mehawej et al. teaches superabsorbent particles can include those with acrylonitrile and there is a desire to absorb water with those polymers and the compositions are taught as being fibers or nonwoven webs similar to Nishida there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehawej et al. and Nishida and utilize additionally hydrocolloids.  One skilled in the art would have been motivated to utilize additional hydrocolloids as Mehawej et al. teaches that combinations of the superabsorbent polymers can be utilized.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehawej et al. and Nishida and utilize mineral oil as the plasticizer.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught plasticizers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed density, pore size and average size, Nishida exemplifies particles falling within the scope.  
Regarding the claimed concentrations (parts by weight), Mehawej et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.   Furthermore, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration NOTE: MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed July 21 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) as explained on page 3 of the specification, it is thus always sought to optimize the permeability to water vapor of each of the layers forming a dressing.  The improvement of the breathability of the elastomer matrix is generally accompanied by a very significant reduction in the adhesive power of the said matrix on the skin.  Mehawej describes a superabsorbent thermoplastic composition that may comprise SEBS and mineral oil.   Mehawej different from the present invention in that it does not comprise the claimed cross-linked polymer particles having a carboxylate group as claimed.  The effect of this difference is illustrated by examples 1 and 2 of the instant specification.  Mehawej makes no mention of improving breathability.  Starting from Mehawej, if the skilled artisan would have wanted to improve the breathability of the elastomer matrix of a dressing, while maintaining significant adhesive strength, would have no reason to turn to Nishida because Nishida is silent about dressing.  The instant claims require particles whereas Nishida discloses polymer fibers or sheets as well.  It is argued that one skilled in the art would have been motivated to add sheets of polymers having carboxylate group to the dressing as a separate layer in order to avoid any risk of decreasing the adhesive strength of the elastomeric matrix of Mehawej.  Nishida provides no indication as to what amount of particles should be added.  It is argued that the Office action indicates it is just mere adjustment for the skilled person but none of Mehawej and/or Nishida ever mention the particles could effectively improve the polymer matrix breathability while maintaining its adhesive strength.  It is merely improperly picking and choosing features from different references without regard to the teachings of the reference as a whole.  
Regarding Applicants’ first arguments, firstly, the examiner notes instant claim 13 is directed to a composition.  None of the examined claims actually require a dressing.  Therefore, Applicants are arguing features that are not part of the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner cannot agree that the difference between the instant claims and Mehawej is illustrated by examples 1 and 2 of the instant specification.  This comparison is between a composition with the crosslinked polymer and one without.  However, Mehawej specifically teaches the inclusion of a superabsorbent polymer.  The crosslinked polymer is an example of a superabsorbent polymer as taught by Nishida. Examples 1 and 2 do not establish the unexpectedness of this superabsorbent polymer compared to other superabsorbent polymers such as those expressly taught in Mehawej.  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Therefore, in order to render the instant claims obvious, the prior art need not teach the inclusion of the claimed components for the same reason Applicants include the components.  Mehawej suggest the inclusion of superabsorbent polymers which can include acrylonitrile.  Nishida teaches crosslinked particles of acrylonitrile are moisture-absorbing polymers.  It is taught that the presence of the carboxylate group shows the highest absorption.  This provides the motivation to utilize the polymers of Nishida in the composition of Mehawej.  Regarding the claimed amount of the crosslinked polymer, Mehawej contemplates amounts of superabsorbent polymer to include which overlaps with the instantly claimed concentration of crosslinked polymer thereby rendering the amount obvious.  
Applicants argue that (2) they disagree with the examiner comments about the data in the specification.  It is argued that Applicants are not expected to be aware of all prior art and much less be able to reasonably compared the claimed invention with all possible prior art.  It is argued that the differences between the claimed invention and Mehawej have been analyzed above and the differences are the source of the demonstrated unexpected technical effect.  It is argued that Dutta does not teach carboxylate group density and pore size.  
Regarding Applicants’ second argument, while the examiner agrees that Applicants are not required to be aware of all prior art, the comparison has to be a comparison to the closest prior art.  The comparison in the instant specification is between two composition one with the particles and one without the particles.  However, Mehawej suggests the inclusion of superabsorbent polymers.  Applicants have not argued nor shown the unexpectedness of the instantly claimed superabsorbent polymer compared to those taught in Mehawej.  Applicants show that the composition with the crosslinked particles performs better.  But this is not unexpected.  Firstly, Nishida expressly states that the presence of the carboxylate group when compared to other absorptive polymers showed higher adsorption of water molecules per unit equivalent.  Secondly, while Dutta does not expressly teach the same crosslinked acrylonitrile or methacrylic acid, Dutta does teach that hydrophilic absorbable particles make the water vapor transmission great of a polymer composition film greater than a composition that does not contain the hydrophilic particles (claim 1).  Therefore, the expectation is the inclusion of the particles increases the water vapor transmission.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Note: MPEP 716.02(d).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-17, 19 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-27 of copending Application No. 17632267. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a composition comprising: 
for 100 parts by weight of at least one styrene-block copolymer,
from 12.5 to 8,000 parts by weight of at least one plasticiser, 
from 25 to 4,000 parts by weight of particles of a cross-linked polymer having a carboxylate-group density between 2.0 and 12.0 meq/g and an average pore size between 0.005 and 1.0 µm.
Copending ‘267 claims a composition comprising: 
2.5 to 20% of a styrene - saturated olefin - styrene triblock copolymer 
30 to 96.5% by weight of a polyisobutene with a number molecular weight of between 700 g.mol-1 and 3000 g.mol-1, and 
1 to 25% by weight of particles of a crosslinked polymer having a carboxylate group density of between 2.0 and 12.0 meq/g and an average pore size of between 0.005 and 1.0 µm, the percentages being expressed by weight, relative to the total weight of the composition.  
SEBS is specifically claimed. Crosslinked polymer prepared from acrylonitrile is claimed. The same size of the crosslinked polymer is claimed.  Mineral oil plasticizer is claimed.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both claim compositions comprising the same claimed copolymer, plasticizer and crosslinked polymer in overlapping amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It is noted that open claim language of comprising allows for the presence of polyisobutene.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed May 24 2020 are acknowledged.  It is argued that since this is a provisional rejection and the only rejection remaining it should be withdrawn.
This argument is not persuasive as it is not the only rejection remaining.  The examiner does agree that copending ‘267 is later filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616